DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed May 13, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references were not included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, line 31, “proximal to the inflatable balloon” has been deleted-.
In claim 18, line 31, -proximal to the inflatable balloon- has been inserted after “catheter”.
Allowable Subject Matter
Claims 1-21 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a prostatic treatment apparatus for treating a prostate in a body of a patient, the prostate generally surrounding a urethra which is connected to a bladder of the patient, the apparatus comprising: a urethral catheter including: a proximal portion having a first port and a second port each configured to be positioned external to the body of the patient; a distal portion having an inflatable balloon configured to be advanced via the urethra into the bladder and in fluid communication with the first port; and a lumen extending from the second port to proximate the distal portion, the lumen having a cross-sectional shape; an electrode assembly including: a shaft configured to be slidably received within lumen of the urethral catheter, the shaft having a cross-sectional shape that interlocks with the cross-sectional shape of the lumen to inhibit rotation of the shaft within the lumen, and a plurality of channels defined within the shaft, each channel having a corresponding extendable electrode disposed therein; a proximal portion having a collar at a proximal end of the shaft that is configured to interface with the second port when the electrode assembly is slidably received within the lumen, a flange structure protruding from the collar, and an electrode actuator proximal of the flange structure, the electrode actuator operably connected to a proximal portion of the extendable electrodes and configured to control linear actuation of the 6Application No. 16/201,642 extendable electrodes, wherein the collar and the electrode actuator are interfaced via a keyed structure to inhibit rotation of the electrode actuator relative to the collar; and an electrode tip at a distal end of the shaft and having a plurality of ports defined therein, each port interfacing with a corresponding channel in the lumen and configured to project a distal end of the corresponding extendable electrode outward through the urethral catheter and into the prostate in response to linear actuation of the electrode actuator, the corresponding extendable electrode being extended in a predefined rotational orientation relative to the keyed structure and proximal to the inflatable balloon; and a power source electrically coupled to the extendable electrodes and configured to deliver direct current to the prostate when the extendable electrodes are extended into the prostate to promote necrosis of the prostate via an electrolytic reaction” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2010/0049192, U.S. 8,880,195, and U.S. 6,379,353, which all disclose a system comprising some of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed ‘electrode assembly,’ especially regarding its specific components and their specifically-claimed relationship with each other and the ‘urethral catheter’.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794